DETAILED ACTION
Acknowledgements
In the reply filed October 2, 2020, the applicant amended claims 1-13
Currently claims 1-13 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutilleul (U.S. Patent No. 7,334,821).
Regarding Claim 1, Dutilleul discloses a threaded pipe joint, comprising: 
An internal mating member (101)  with an internal conical surface, an internal frustum, and an internal threaded portions (3) having a frusto-conical shape wherein said internal thread portion is comprised of an internal radial sealing surface (5) around 
An external mating member (102) with an external conical surface, an external frustum, and an external threaded portion (4) having a complementary frusto-conical shape to said frusto-conical shape of said internal mating member (101), wherein said external thread portion is comprised of an external radial sealing surface (6) in abutment to said internal radial sealing surface (5) in an assembled configuration and an external end sealing surface (8) in abutment to said external radial sealing surface (6) in said assembled configuration, wherein said internal radial sealing surface (5) and said external radial sealing surface (6) forms a radial sealing unit around said internal frustrum, 8wherein said internal end sealing surface (7) and said external end sealing surface (8) form an end-face sealing unit at said end of said internal frustrum, wherein said radial sealing unit is comprised of a sloping metal-to-metal contact surface (Column 6: lines 30-38), wherein said internal radial sealing surface (5) is in sphere-to-cone and cone-to-sphere contact with said external radial sealing surface (6); and
Wherein the contact surface of said radial sealing unit, in a longitudinal cross-section, comprises a complex polyline with a first arc section, a straight line section, and a second arc section, said straight line section being between said first arc section and said second arc section in said assembled configuration (Figure 6: center of toric portion 31 is flattened against 6).
Regarding Claim 2, Dutilleul discloses the threaded pipe joint according to claim 1, wherein said internal thread portion has a taper ratio of 1:12, and wherein said external thread portion has a taper ration of 1:12 (Figure 14: c). 
Regarding Claim 3, Dutilleul discloses the threaded pipe joint according to claim 1, wherein said internal thread portion has no thread runout, and wherein said external thread portion has no thread runout (Figure 4: no runout).
Regarding Claim 4, Dutilleul discloses the threaded pipe joint according to claim 1, wherein said end-face sealing unit is sloped at an angle from minus 25 degrees to minus 3 degrees with respect to a cross section of said internal mating member (101) and said external mating member (102) in said assembled configuration (Column 7: lines 18-36).
Regarding Claim 7, Dutilleul discloses the threaded pipe joint according to claim 1, wherein said internal thread portion has an internal thread guiding edge (25, 29) and said external thread portion has an external thread guiding edge (26, 30) in said assembled configuration so as to form gaps (d1, d2) between said internal thread guiding edge (25, 29) and said external thread guiding edge (26, 30) less than 0.5 mm in size and so as to ensure closing of said gaps (d1, d2) with contract stresses on said end-face sealing unit not exceeding 60% of a yield point (Column 8: line 57 - Column 9: line 4) when applying compressive loads.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dutilleul alone.
Regarding Claim 5, Dutilleul discloses the threaded pipe joint according to claim 1, but does not disclose wherein said straight line section comprises a groove having a width of at least on quarter length of said straight line section. 
The Examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing to provide a groove within the end surface of a pin intended to form a sealing contact with a complementary box surface in a pin-and-box threaded connection in order to provide a space for an elastomeric seal to provide sealing contact or to supplement an existing one. 
Regarding Claim 6, Dutilleul discloses the threaded pipe joint according to claim 1, but does not disclose wherein said internal thread portion has an internal thread tooth profile sloped at an angle of 25-45 degrees with respect to an axis of said internal mating member (101) at a height of not less than one quarter of said internal thread tooth profile.
It would however have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the internal general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 8, Dutilleul discloses a threaded pipe joint, comprising: 
An internal mating member (101) with an internal conical surface, an internal frustum (7) as an internal nipple tip, and an internal threaded portions (3) as an internal coupling portion having a frusto-conical shape, wherein said internal thread portion is comprised of an internal radial sealing surface (5) around said internal frustum and an internal end sealing surface (7) at an end of said internal frustum; and 
An external mating member (102) with an external conical surface, 
An external frustum (8) as an external nipple, and an external threaded portion (4) as an external coupling portion having a complementary frustoconical shape to said frusto-conical shape of said internal matinq member, wherein said external thread portion is comprised of an external radial sealing surface (6) in abutment to said internal radial sealing surface (5) in an assembled configuration and an external end sealing surface (8) in abutment to said external radial sealing surface (6) in said assembled configuration, wherein said internal radial sealing surface (5) and said external radial sealing surface (6) forms a radial sealing unit around said internal frustrum, 11wherein said internal end sealing surface (7) and said external end sealing surface (8) form an end-face sealing unit at said end of said internal frustrum, wherein said internal radial sealing surface (5) has at least one internal threadless portion (5), and wherein said internal threadless portion (5) has a thickness so as to locate a generatrix of said internal radial sealing surface (5) higher than a thread root line by a value of b, and so 
Dutilleul does not disclose the value of b being equal to at least 0.60/0.9 mm.
It would however have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the value of b limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 9, Dutilleul renders obvious the threaded pipe joint according to claim 8, wherein said internal thread portion has a taper ratio of 1:12, and wherein said external thread portion has a taper ration of 1:12 (Figure 14: c).
Regarding Claim 10, Dutilleul renders obvious the threaded pipe joint according to claim 8, wherein said internal threaded portion has no thread runout, and wherein said external thread portion has no thread runout (Figure 4: no runout).
Regarding Claim 11, Dutilleul renders obvious the threaded pipe joint according to claim 8, wherein said generatrix of said end-face sealing unit is sloped at an angle from minus 25 degrees to minus 3 degrees with respect to a cross section of 12said internal mating member (101) and said external mating member (102) in said assembled configuration (Column 7: lines 18-36).
Regarding Claim 12, Dutilleul renders obvious The threaded pipe joint according to claim 8, but does not disclose wherein said internal thread portion has an internal thread tooth profile sloped at an angle of 25-45 degrees with respect to an axis of said 
It would however have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the internal thread tooth profile angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 13, Dutilleul renders obvious the threaded pipe joint according to claim 8, wherein said internal thread portion has an internal thread guiding edge (25, 29) and said external thread portion has an external thread guiding edge (26, 30) in said assembled configuration so as to form gaps (d1, d2) between said internal thread guiding edge (25, 29) and said external thread guiding edge (26, 30) so as to form gaps (d1, d2) between said internal thread guiding edge (25, 29) and said external thread guiding edge (26, 30) less than 0.5 mm in size and so as to ensure closing of said gaps (d1, d2) with contact stresses on said end-face sealing unit does not exceed 60% of a yield point (Column 8: line 57 - Column 9: line 4) when applying compressive loads.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679